Citation Nr: 1618350	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  05-18 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from June 1999 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision granted service connection for PTSD, and assigned a 30 percent disability rating. 

In February 2010, a Travel Board hearing was held at the RO before the undersigned.  A transcript of that proceeding has been associated with the claims file. 

A March 2011 Board decision in part increased the Veteran's initial evaluation for his service-connected PTSD to a 50 percent evaluation.  A September 2011 decision of the United States Court of Appeals for Veterans Claims (Court) implemented a September 2011 Joint Motion for Partial Remand, vacating and remanding that portion of the March 2011 Board decision that denied an initial rating in excess of 50 percent.  As such, the issue of the initial evaluation for service-connected PTSD to in excess of 50 percent was returned to the Board.

A November 2012 Board decision denied the Veteran's evaluation for his service-connected PTSD in excess of 50 percent.  An April 2013 order Court implemented a March 2013 Joint Motion for Remand (JMR), vacating and remanding the November 2012 Board decision.  As such, the issue of an increased initial rating in excess of 50 percent for PTSD was returned to the Board.

In February 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development and in order to comply with the April 2013 order Court order based upon the March 2013 JMR.  

In November 2014, the Board denied the claim for an evaluation for the Veteran's service-connected PTSD in excess of 50 percent.  Thereafter, the Veteran appealed the decision to the Court.  Pursuant to a March 2016 Joint Motion for Remand (Joint Motion), the Court vacated the Board's November 2014 decision.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The parties to the March 2016 JMR agreed that the Board erred in November 2014 when it denied entitlement to a disability rating in excess of 50 percent for service-connected PTSD with alcohol abuse.  The Board's statement that the Veteran's "historical abuse of alcohol is [. . .] contemplated by the current 50 percent rating," was found to be not supported by an adequate statement of reasons or bases.  It was noted that, while the Board could rely on an August 2014 VA medical opinion to find that there was no current impact on the Veteran's PTSD due to alcohol abuse, the record did not contain an opinion addressing the effect of alcohol abuse prior to 2014.  The parties agreed that the August 2014 medical opinion did not comply with the terms of the March 2013 JMR inasmuch as it did not address the effects, if any, of alcohol abuse from 2003 to 2014.  

Thus, the March 2016 JMR directed that the Veteran must be provided with a medical opinion that determines the severity of his alcohol abuse as a symptom of his service-connected PTSD since 2003.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to a VA psychologist or psychiatrist for an addendum.  The examiner is requested to review the claims file in order to render an opinion as to the severity of the Veteran's alcohol abuse as a symptom of his service-connected PTSD since 2003.  

Review of the entire file is required; however, attention is invited to: VA examinations of February 2007 (no history of alcohol or substance abuse), June 2009 (noting use of alcohol to self-medicate), September 2014 (noting negative screen in February 2014); see also VA treatment records throughout the appeal, noting the following: alcohol use began in last 7 years (December 2009); no alcohol use (March 2005, June 2005, September 2006, November 2006, November 2009, March 2010, July 2012); negative alcohol screens (August 2003, December 2004, September 2006, November 2009, January 2011); avoiding alcohol use/abuse (March 2010, January 2011, June 2011, July 2012); rare alcohol use (April 2010, July 2010); occasional alcohol use (April 2004, October 2004, December 2004, September 2006). 

2.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




